Citation Nr: 1045005	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-25 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 21, 2006, 
for the grant of service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Oakland, 
California, which granted service connection for bilateral 
hearing loss and tinnitus, effective as of August 21, 2006. 


FINDINGS OF FACT

1.  An unappealed rating decision dated in December 1971 denied 
service connection for bilateral hearing loss in November 1971.

2.  On August 21, 2006, the RO received the Veteran's claim for 
service connection for tinnitus and to reopen the previously 
denied claim of service connection for bilateral hearing loss.  

3.  A rating decision dated in January 2007 granted service 
connection for hearing loss and tinnitus, effective August 21, 
2006.


CONCLUSION OF LAW

1.  The RO's unappealed December 1971 decision which denied 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 
(2010).

2.  The criteria for an effective date earlier than August 21, 
2006, for service connection for bilateral hearing loss and 
tinnitus, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim arises from his disagreement with the 
effective date of service connection following the grant of 
service connection for bilateral hearing loss and tinnitus.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Veteran's available 
relevant service, VA, and private medical treatment records have 
been obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  
Further, the dispositive factual matters in this case pertain to 
documents that have been on file for many years.  There is no 
indication that there exists additional evidence that has not 
been associated with the claims file.  As the current issue is a 
legal matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Thus, VA's duties to notify and assist 
have been satisfied and the Board turns to an evaluation of the 
Veteran's claim on the merits.

During his July 2010 BVA hearing, the Veteran essentially argued 
that the establishment of August 21, 2006, as the effective date 
for the grant of service connection for bilateral hearing loss 
and tinnitus is incorrect.  He contended that he had hearing loss 
and tinnitus since his active service.  He added that he did not 
appeal the prior denial of service connection for hearing loss 
because he did not receive the denial in the mail as it had 
allegedly been delivered to his parents' house.

As to the Veteran's claim that he never received notice of the 
December 1971 denial, the United States Court of Appeals for 
Veterans Claims (Court) has consistently held that the law 
presumes the regularity of the administrative process. See Marsh 
v Nicholson, 19 Vet. App. 381, 385 (2005); Crain v. Principi, 17 
Vet. App. 18, 186 (2003).  Similarly, the Court has repeatedly 
declared that the mere assertion of non-receipt of notice is not 
sufficient, by itself, to constitute clear evidence to the 
contrary to rebut the presumption of regularity.  See McCullough 
v. Principi, 15 Vet. App. 272, 275 (2001); YT v. Brown, 9 Vet. 
App. 195, 199 (1996).  Additionally, the Veteran's claim is not 
supported by the evidence of record.  The notice of the December 
1971 decision was mailed to the same address that the Veteran had 
indicated as his own in his November 1971 claim for benefits 
filed less than one month earlier.  As such, the Veteran's claim 
that he was not notified of his prior denial is not supported by 
either the law or the evidence.

As to the merits of the issue before the Board, this appeal 
involves resolution of a legal, and not factual matter.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal will be denied.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Applicable law and 
VA regulations provide that the effective date of an evaluation 
and award of VA benefits, including compensation benefits, based 
on an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for the grant of service connection where new and 
material evidence is received after final disallowance will be 
the date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q).

For purposes of VA adjudication, a claim is defined as a formal 
or informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  See 38 C.F.R. § 3.1(p).  An informal claim is further 
defined in the regulations.  Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by the VA from a claimant may be considered an 
informal claim.  See 38 C.F.R. § 3.155(a).  Such informal claim 
must identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.

In order for benefits to be paid under the laws administered by 
the VA, a specific claim in the form prescribed by the Secretary 
must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  
All claims for benefits filed with VA, formal or informal, must 
be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).

Historically, the Veteran filed an original claim for 
compensation with regard to his claim for service connection for 
bilateral hearing loss in November 1971, following his discharge 
from service.  In December 1971, the RO denied the Veteran's 
claim.  The Veteran did not timely appeal this decision, thus, it 
became final and binding based on the evidence then of record.  
See 38 U.S.C.A. § 7105(b) (within one year from the date of 
mailing the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  If a notice of disagreement is not filed 
within one year of notice of the decision, the RO's determination 
becomes final and binding on the Veteran based on the evidence 
then of record).

The only way the Veteran could attempt to overcome the finality 
of the December 1971 rating decision in an attempt to gain an 
earlier effective date, is to request a revision of that decision 
based on clear and unmistakable error (CUE) or by a claim to 
reopen based on new and material evidence.  See Cook v. Principi, 
318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 
U.S.C. § 5109A(a) (a decision by the Secretary is subject to 
revision on the grounds of CUE; if evidence establishes the 
error, the prior decision shall be reversed or revised.); 38 
U.S.C.A. § 5108 (if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.); Andrews v. Nicholson, 421 F.3d 1278, 
1281 (Fed. Cir. 2005).  The Veteran has not done so.

On August 21, 2006, the RO received the Veteran's reopened the 
claim for service connection for bilateral hearing loss and new 
claim for service connection for tinnitus.  Based on favorable 
medical evidence opinion obtained following the date of claim, 
the RO granted service connection for bilateral hearing loss and 
tinnitus, assigned a noncompensable and 10 percent disability 
rating, respectively, effective as of August 21, 2006, the date 
of receipt of claim.

In this case, there simply is no legal authority for the Board to 
assign an earlier effective date, as there is no indication that 
the Veteran specifically acted to reopen his previously denied 
claim for service connection for bilateral hearing loss or that 
he intended to file a claim for service connection for tinnitus 
prior to August 21, 2006.  The file does not contain a written 
claim - formal or informal - until that date.  Similarly, there 
is no indication in the record that he received VA treatment or 
underwent any VA examination or hospitalization for bilateral 
hearing loss or tinnitus which may be construed as an informal 
claim between December 1971 and August 21, 2006.  The Board notes 
that in March 1978, the Veteran did contact the RO and request a 
copy of his Armed Forces of the United States Report of Transfer 
or Discharge (DD Form 214), however, there is no indication that 
this communication was an intent to file a claim for service 
connection for bilateral hearing loss or tinnitus.

Since the December 1971 RO decision is final, the decision is not 
subject to revision in the absence of CUE in the decision.  38 
U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier than 
the date of a final decision).  CUE in the prior RO decision has 
not been alleged.  As the effective date can be no earlier than 
the date of receipt of the Veteran's reopened claim in the case 
of the bilateral hearing loss or initial claim in the case of the 
tinnitus, August 21, 2006, is the earliest effective date 
permitted by law.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).




ORDER

An effective date earlier than August 21, 2006, for the grant of 
service connection for bilateral hearing loss and tinnitus, is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


